Citation Nr: 0800099	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's family income exceeds the income limit 
for an award of a VA non-service connected disability 
pension.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from March to July 
1974, from October 1990 to March 1992, and from April to 
December 1992.  He also served in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 administrative decision 
by the Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.  The claim was transferred to the New 
Orleans, Louisiana VA Regional Office (RO) in January 2004.  
The veteran was scheduled for a hearing at this RO in May 
2005; however, he failed to appear for this hearing and 
provided no explanation for his absence.  Later that month, 
he formally withdrew his hearing request.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2007).  


FINDINGS OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits. 


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Two 
letters, dated in April 2000 and May 2001, satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As the issue on appeal is controlled by the 
veteran's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision rendered below.  The veteran 
has provided financial information for the period in 
question, and VA has obtained the veteran's annual Social 
Security Administration (SSA) income report.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159. There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available or is not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).

In this case, the veteran filed his claim for nonservice-
connected pension in March 2000, at which time he reported 
that he did not have any income, his wife had an annual 
income of $10,000.00, and his minor dependant child did not 
have any income.  By a June 2000 decision, he was granted a 
nonservice-connected pension, effective April 1, 2000.

In February 2001, the veteran reported $937.00 monthly SSA 
income, and $477.00 monthly SSA income for his minor 
dependant child.  The veteran also subsequently advised his 
wife earned $10,000 annually.  

The RO obtained verification from the SSA as to the amount of 
the veteran's awards.  Specifically, it was determined that 
as of September 2000, the veteran was being paid $953.00 per 
month, and his son was being paid $477.00 per month.  Within 
his February 2001 claim, the veteran indicated that his 
unremibursed medical expenses in 2000 were $700.00.  The 
Board has calculated his income for the initial annualization 
period ending December 2000, as being $15,022.00.  This 
includes the veteran's SSA income ($3,814.00 for four 
months), his child's SSA income ($1,908.00 for four months), 
his wife's annual wages ($10,000.00), and his unreimbursed 
medical expenses of $700.00

As of December 2000, the veteran was being paid $987.00 per 
month SSA income, and his son was being paid $493.00 per 
month.  Medical expense reports indicate that the veteran's 
medical expenses in 2001 were $13,225.84.  This includes the 
veteran's report of $8,321.13 from April 1, 2000 to March 31, 
2001, less the reported $700 for the year 2000, as noted 
above; plus the reported $5,604.71 from April to December, 
2001.  The Board has calculated his income for this 12-month 
annualization period, from January 2001 to December 2001, as 
being $14,534.16.  This includes the veteran's SSA income 
($11,844.00 annually), his child's SSA income ($5,916.00, 
annually), his wife's annual wages ($10,000.00), and his 
unreimbursed medical expenses of $13,225.84.


As of December 2001, the veteran was being paid $1,013.00 per 
month SSA income, and his son was being paid $506.00 per 
month.  Medical expense reports indicate that the veteran's 
medical expenses in 2002 were $7,007.19.  The Board has 
calculated his income for this 12-month annualization period, 
from January 2002 to December 2002, as being $21,580.81.  
This includes the veteran's SSA income ($12,156.00 annually), 
his child's SSA income ($6,072, annually), his wife's annual 
wages ($10,000.00), and his unreimbursed medical expenses of 
$7,007.19.

The total maximum annual pension rate (MAPR) for a veteran 
with two dependents, effective December 1, 1999 is $13,305; 
effective December 1, 2000 is $13,722.00; and effective 
December 1, 2001 is $14,146.00.  See 38 C.F.R. § 3.23(a) (5); 
VA Manual M21-1, Part I, Appendix B.  Thus, the veteran's 
annual income from 2000 to 2002, $15,022, $14,534.16, and 
$21,580.81, respectively, exceeds the pertinent MAPR for the 
award of VA disability pension with two dependents, and the 
veteran's claim for improved VA pension must be denied for 
excess yearly income.

There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to the veteran's claim.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim for entitlement to a nonservice 
connected disability pension benefits must be denied due to 
the veteran's excessive income. 

ORDER

Entitlement to nonservice-connected disability pension is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


